Citation Nr: 1030525	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  02-05 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial increased rating for diabetes mellitus, 
type II, with diabetic retinopathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  In August 2003 the Veteran had a personal 
hearing before a decision review officer at the RO.  In April 
2005, he testified during a video conference hearing before the 
undersigned.  Copies of both hearing transcripts are associated 
with the claims folder and have been reviewed.  This claim was 
previously remanded in July 2005 and May 2009 for additional 
development.  The Board finds that the Appeals Management Center 
substantially complied with the May 2009 remand orders and no 
further action is necessary in this regard.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

The United Stated Court of Appeals for Veterans Claims (Court) 
has also recently held that a request for a total disability 
rating based on individual unemployability (TDIU), whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for which 
an increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  In this case, the 
RO adjudicated the issue of entitlement to a TDIU by rating 
decision dated July 2008 and denied entitlement.  The Veteran has 
not appealed that determination.  As the matter of entitlement to 
TDIU has been previously adjudicated and has not been appealed, 
the Board finds it unnecessary to remand the issue of TDIU to the 
RO for its consideration.  Id.

FINDINGS OF FACT

1.	The Veteran's diabetes mellitus requires insulin and 
restricted diet, but not regulation of activities.

2.	The Veteran's service-connected diabetic retinopathy is 
chronic and mild, with some residual scarring from laser 
treatments. Corrected visual acuity is 20/20. There is no 
rest requirement or incapacity.


CONCLUSIONS OF LAW

1.	The criteria for an initial increased evaluation in excess 
of 20 percent for diabetes mellitus, type II, have not been 
met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.84a, 4.119, Diagnostic Code 
7913 (2009).

2.	The criteria for a 10 percent rating for diabetic 
retinopathy have been met. The schedular and extraschedular 
criteria for a rating in excess of 10 for diabetic 
retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.84a, 
Diagnostic Code 6006 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran's increased rating claim arises from 
his disagreement with the initial evaluation following the grant 
of service connection for diabetes mellitus, type II, with 
diabetic retinopathy.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
folder, and all identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist have 
been met.

II.  Initial Increased Evaluation - 
Diabetes Mellitus, Type II, with Diabetic Retinopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as in this 
case, where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration given to 
the propriety of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
a Veteran. See 38 C.F.R. § 4.3.  

It is noted that the Board has reviewed all of the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

The Veteran has essentially asserted that his diabetic mellitus, 
type II warrants a higher initial evaluation and his diabetic 
retinopathy warrants a separate compensable evaluation.  

38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 provides ratings for 
diabetes mellitus.  Diabetes mellitus that is manageable by 
restricted diet only, is rated 10 percent disabling.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated, 
is rated 60 percent disabling.  Diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately rated, is rated 100 
percent disabling.

Note (1) to DC 7913 provides that compensable complications of 
diabetes are to be rated separately unless they are part of the 
criteria used to support a 100 percent rating (under DC 7913).  
Noncompensable complications are considered part of the diabetic 
process under DC 7913.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).

Retinopathy is rated under DC 6006, which provides rating 
criteria for retinitis.  Under the applicable regulation, the 
disease is to be rated, in chronic form, from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The code provides that the minimum rating during 
active pathology is 10 percent.  See 38 C.F.R. § 4.84a (2008).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopter of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a lens 
of not more than 4 diopters difference from that used with the 
better eye will be taken as the visual acuity of the poorer eye.  
See 38 C.F.R. § 4.75. 

Recently, this rating criteria was amended.  Under the amended 
criteria, Diagnostic Code 6006 is now utilized for rating 
retinopathy.  This condition is now to be evaluated under a 
General Rating Formula.  This General Rating Formula provides 
that the disability is to be evaluated on the basis of either 
visual impairment due to the particular condition or on 
incapacitating episodes, whichever results in a higher 
evaluation.  The amended rating criteria were effective December 
10, 2008 and applied to all applications for benefits received by 
VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 
10, 2008).  This claim was received before that date.  Thus, the 
amendments do not apply to this appeal.

The Veteran was granted service connection for diabetes mellitus, 
type II, with diabetic retinopathy by rating decision dated 
February 2002 and assigned a 20 percent evaluation effective July 
9, 2001.  By a December 2002 rating action the RO, in pertinent 
part, awarded an earlier effective date of May 2001 for the grant 
of service connection for diabetes mellitus, type II, with 
diabetic retinopathy.  The Veteran contends that his service-
connected disability is not accurately compensated.  In March 
2002 and January 2003 written statements, and since, the Veteran 
has asserted that his diabetes mellitus disability meets the 
criteria for a 40 percent disability evaluation and essentially 
contends that he should receive a compensable rating for 
associated diabetic retinopathy.  Currently, diabetic retinopathy 
is considered noncompensable, and therefore, is rated as part of 
the diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

Medical evidence of record shows the Veteran was treated for 
diabetes mellitus, type II in June 1996.  In a signed note dated 
in January 2001 the Veteran's private physician, Dr. DD, noted 
that he had been treating the Veteran for type II diabetes since 
June 1996.  In a February 2001 fluorescein angiography report by 
private physician, Dr. MDC, there is an impression of 
nonproliferative diabetic retinopathy with macular extension in 
both eyes.  It was noted that the Veteran had a history of 
diabetes for eight years.  His visual acuity for the right eye 
was 20/20 and the left eye was 20/25.  Also noted was that there 
were a few dark spots corresponding to retinal dot hemorrhage.  
In a March 2002 medical statement Dr. DD noted that the Veteran's 
diabetes type II requires medications that include insulin 
injections and oral medications.  He further noted that the 
Veteran's diabetes was also being treated with a diet and an 
exercise plan, which had been unsuccessful.  

In May 2002 the Veteran had a VA compensation examination for 
diabetes mellitus.  At that time he denied any ketoacidotic or 
hypoglycemic reactions.  He reported that he was on a low salt, 
low sugar diet.  He stated that diabetes makes him tired all the 
time and he gets blurred vision.  He reported that he has had 
laser surgery in the eyes.  He is on two insulin shots per day 
and sees his diabetic care provide every three months.  The 
Veteran's physical examination overall was unremarkable.  The 
diagnosis, in pertinent part, was diabetes.  

VA compensation examination conducted in March 2003 reveals the 
Veteran was working for an oil company and handled lines to 
refill vessels.  It was noted that he had been doing that for 
approximately twenty-four years.  The Veteran reported that he 
was diagnosed with diabetes in the 1970's but was not put on any 
medication until the late 1980's.  He took pills for at least 
five years and was then started on insulin.  He described 
episodes where he would become weak, sweaty, and tremulous.  He 
indicated that he was on a restricted diet but had no 
restrictions of activities at that time.  Examination of the eyes 
showed that the Veteran had better than 20/30 vision in both eyes 
without glasses.  His pupils were small and equally reactive to 
light.  The diagnosis was diabetes mellitus with complications of 
retinal disease likely due to diabetes.  In an August 2004 
medical statement from Dr. MDC, he noted that the Veteran was 
last seen in May 2004 and at that time his visual acuity was 
20/30 in the right eye and 20/25 in the left eye.  It was further 
noted that the Veteran has had nonproliferative diabetic 
retinopathy and was being treated with laser for it.  

In an April 2005 medical statement from Dr. MDC, it was noted 
that the Veteran was under his care for treatment of diabetic 
retinopathy; and his most recent visual acuity measured 20/40 in 
the right eye and 20/25 in the left eye.  He further noted that 
the Veteran was receiving several treatments of pan-retinal 
photocoagulation (laser) to both eyes to decrease the risk of 
loss of vision from diabetic vitreous hemorrhage.  In a May 2005 
medical statement by Dr. DD, it was noted that the Veteran has 
had difficulty controlling his glucose; and was taking insulin 
treatments and medication.  

On VA compensation examination for diabetes mellitus in February 
2008, examination of the eyes revealed there were no right or 
left eye symptoms.  There were no periods of incapacitation due 
to eye disease, and no congestive or inflammatory glaucoma.  
Central visual acuity of the right and left eyes (far vision) was 
corrected to 20/40 and near vision was corrected to J2.  No 
visual field defects were noted and there were no lens 
abnormalities.  Findings on fundoscopic examination were normal.  
However, findings on slit lamp examination were abnormal.  It was 
noted that the Veteran was retired as a tugboat operator due to 
open heart surgery.

In September 2007 a private physician, Dr. AP, proffered a 
medical opinion in support of the Veteran's claim for benefits.  
Dr. AP, in pertinent part, opined that the Veteran's coronary 
artery disease and diabetes mellitus, type II have rendered him 
completely unemployable.  He further opined that the Veteran's 
type II diabetes is being managed with a multi-pronged approach 
including diet restriction and insulin and has also resulted in a 
significant restriction of his activities.  

In a VA Medical Center (MC) treatment record dated in December 
2008, it was noted that the Veteran was seeing an outside eye 
doctor and had had retinal laser surgery on both eyes.  It was 
further noted that he was doing well with no difficulty with 
vision.

The Veteran's private physician, Dr. BAN, who replaced Dr. MDC, 
noted in a July 2009 medical statement that the Veteran had been 
under her care since August 2006.  The Veteran's visual acuity at 
presentation was 20/40 in each eye due to posterior subcapsular 
cataracts, commonly found in diabetic patients and his 
retinopathy was inactive at that time.  Subsequent to cataract 
surgery with intraocular lens placement in both eyes in 2007, his 
visual acuity had improved to 20/20 in both eyes but his diabetic 
retinopathy became active.  The physician noted that this was a 
common side effect of cataract surgery in diabetic patients.  Dr. 
BAN noted that in January 2009 the Veteran presented with a 
vitreous hemorrhage in his right eye.  She further noted that 
while the Veteran's vision remained 20/20 in both eyes, his 
visual functioning was impaired by dark floaters in his right eye 
caused by the vitreous hemorrhage.  In addition, both eyes had 
persistent macular edema due to his diabetic retinopathy.  Since 
that time the Veteran has undergone multiple laser treatments to 
his right eye and additional focal laser to both eyes.  At his 
last visit in June 2009 the Veteran still had a persistent 
vitreous hemorrhage in his right eye and mild residual macular 
edema in both eyes.  His vision remained stable at 20/20 in both 
eyes and he was due to undergo further laser treatment.  Dr. BAN 
noted that the Veteran's visual prognosis is guarded at this 
point in time, as his diabetic retinopathy has not regressed 
promptly with previous laser treatments.  He is at risk for 
vision loss should he suffer another vitreous hemorrhage or if 
his macular edema persists.  Further, the Veteran's diabetic 
retinopathy is without question related to his type II diabetes.  
Almost all diabetics, even those who are well-controlled, develop 
retinopathy if they have the disease more than ten years.  Also 
the Veteran is due to follow-up shortly and undergo further laser 
treatment to both eyes.  

VA compensation examination for diabetes mellitus in August 2009 
reveals that the Veteran's diabetes mellitus had its onset in 
about 1996 and is getting progressively worse.  The Veteran 
reported that he takes insulin more that once daily and has had 
episodes of hypoglycemia reactions or ketoacidosis.  However none 
of the diabetic complications has required hospitalization.  It 
was further noted that the Veteran was instructed to follow a 
restricted or special diet.  It was also noted that the Veteran 
is not restricted in his ability to perform strenuous activities.  
On examination the eyes were essential normal.  The diagnoses, in 
pertinent part,  were diabetes mellitus, type II and diabetic 
retinopathy.  The examiner noted that the Veteran was currently 
retired due to medical problem of coronary artery disease.

The Board has reviewed the evidence of record and finds that the 
medical evidence does not show that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities in order to warrant an increased 
evaluation to 40 percent.  The medical evidence shows that the 
Veteran has taken insulin for diabetes for approximately twenty 
years or more and the medical evidence is replete with references 
to restrictions on the Veteran's diet due to diabetes mellitus.  
A 2007 letter from Dr. AP indicates that the management of the 
Veteran's diabetes includes a significant restriction of his 
activities.  However, Dr. AP's statement fails to specifically 
indicate that the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  In contrast, 
VA examination in 2009 diagnosed diabetes mellitus, type II with 
no restriction in ability to perform strenuous activity.  In 
addition, in a March 2008 VAMC nutrition note non/low impact 
activities were discussed with the Veteran.  Thus, it has not 
been shown that the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, in 
order to warrant an increased evaluation to 40 percent.  The 
Veteran's symptoms associated with his service-connected diabetes 
mellitus, type II approximate the criteria for a 20 percent 
evaluation under applicable regulations.  Therefore the claim for 
an initial increased evaluation in excess of 20 percent for 
diabetes mellitus, type II is denied.  

As pertaining to diabetic retinopathy, the Veteran has undergone 
multiple treatments.  As per Dr. BAN the Veteran's visual acuity 
is stable at 20/20 and in both eyes.  The Veteran does have some 
scarring from laser treatment and it was reported that 
retinopathy was active in 2003 (he was undergoing laser therapy), 
2005 (still receiving laser therapy), and from 2007.  The 
evidence does establish that the Veteran has chronic, if mild, 
diabetic retinopathy.  For this, the rating code provides a 10 
percent rating.  While there have been some flare-ups, these have 
been treated with a successful response. There has been no period 
of active pathology long enough for an additional rating. 38 
C.F.R. §§ 3.31, 3.105, 3.400 (2009).  Higher ratings would be 
based on impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity.  The evidence shows the 
Veteran's corrected visual acuity is 20/20 (except during 
cataract treatment).  This does not approximate the visual acuity 
impairment of 20/50 in one eye and 20/70 in the other eye, or 
worse, required for the next higher rating, 20 percent. 38 C.F.R. 
§ 4.84a, Code 6078 (2009).  Similarly, there is no competent 
medical evidence of a loss of visual filed that would warrant a 
higher rating. 38 C.F.R. § 4.84a, Code 6080 (2009).  
Additionally, the medical evidence shows that the condition is 
essentially stable, without pain, rest- requirements, or episodic 
incapacity.  While, according to Dr. BAN the Veteran's visual 
prognosis is guarded at this point in time, there is no 
indication of symptoms warranting a higher rating at this time.  
In the 2009 VA examination report the Veteran's eye examination 
was essentially normal.   In a VAMC treatment record in December 
2008, it was noted that the Veteran was doing well with no 
difficulty with vision.  On VA examination in February 2008 there 
were no right or left eye symptoms, or visual field defects.  
Therefore, a 10 percent rating, but no higher, is warranted.  See 
38 C.F.R. § 4.84a, DC 6006.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  Hart, 21 Vet. App. 505.  The Veteran's service-
connected diabetes mellitus, type II, with diabetic retinopathy 
has not shown to be more disabling at any time during the appeals 
period and as a result he is not entitled to a staged rating.

Thus, after this review, the Board finds that the preponderance 
of the evidence is against the claim for an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, but does 
warrant a separate 10 percent rating for diabetic retinopathy.

As required by Schafrath, 1 Vet. App. at 593 consideration has 
been given to the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether the Veteran 
raised them, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
That is, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  There had been no showing 
by the Veteran that diabetes mellitus, type II, with diabetic 
retinopathy, causes marked interference with employment or 
necessitated frequent hospitalization beyond that contemplated by 
the rating schedule.  The record indicates that the Veteran is 
retired as of 2007 and the cause of retirement was noted as 
medical problems of coronary artery disease.  In the absence of 
requisite factors, the criteria for submission for assignment of 
an extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial increased rating in excess of 20 
percent for diabetes mellitus, type II, is denied.

Entitlement to an initial 10 percent rating for diabetic 
retinopathy is allowed, subject to the regulations governing the 
award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


